Citation Nr: 9917265	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  97-08 762	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant, S. S., and M. C.



ATTORNEY FOR THE BOARD

T. K. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted service connection for post-
traumatic stress disorder (PTSD), and assigned a 30 percent 
evaluation from September 19, 1996.

The Board notes that during this appeal, in an August 1998 
rating decision, the veteran was granted a temporary total 
disability rating for the service-connected PTSD, from March 
23 through April 1998, pursuant to 38 C.F.R. § 4.29, based on 
a period of hospitalization during that time.  The evaluation 
of the service-connected PTSD was continued as 30 percent 
disabling from May 1, 1998.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service-connected PTSD renders the veteran 
demonstrably unable to obtain and retain substantially 
gainful employment.




CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); Karnas v. Derwinski, 1 
Vet. App. 308 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  When a veteran submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
that claim.  38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all relevant evidence has been obtained regarding the 
veteran's claim, and that no further assistance to the 
veteran with respect to the claim is required to comply with 
38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of his service- connected 
PTSD and has found nothing in the historical record that 
would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.  In addition, it is 
the judgment of the Board that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disability at issue.

Records from the Social Security Administration (SSA) include 
hospital records from Forest View Psychiatric Hospital for a 
hospitalization from January 21 to February 11, 1992.  It was 
noted that there had been no formal past psychiatric history.  
The relevant diagnoses were major depression, 
psychophysiologic pain disorder and paranoid personality.  
The prognosis was guarded.  The SSA records also include 
medical records from Psychiatric Consultation Services, 
Richard L. H. Vaughn, Ph. D., Licensed Psychologist.  A 
progress note dated September 24, 1992, indicates that the 
veteran's psychological condition prevented him from working. 

At a VA psychiatric examination in January 1993, the veteran 
reported difficulties with his mood and anger.  He reported 
fleeting suicidal ideation, but no specific plan.  He 
reported feelings of helplessness and hopelessness, 
anhedonia, and decreased energy.  His mood was constricted-
to-tearful.  His affect was anxious.  The diagnosis was 
dysthymia.

At a VA psychiatric examination in October 1996, the veteran 
reported that he became angry easily.  He reported that on 
one occasion, he became so angry that he took a gun to a 
doctor's office, threatened to shoot the doctor, but was 
restrained.  He stated that he had difficulty sleeping 
because of physical pain and nightmares in regard to the 
parachuting accident in service.  The veteran reported that 
he had been unemployed since 1990.  The examiner noted that 
the veteran radiated an agitated, depressed attitude.  The 
diagnosis was PTSD, based on traumatic training experience, 
nightmares and flashback in reference to this training 
experience, depressed mood, and irritable, hostile, 
aggressive, threatening attitude.  The Global Assessment of 
Functioning (GAF) score assigned was 50.

In February 1997, the veteran was examined by Elaine M. 
Tripi, Ph. D, CRC, Rehabilitation Consultant.  Dr. Tripi 
noted that the veteran's symptoms were frequent and severe 
due to PTSD.  The veteran indicated that he had difficulty 
with his memory and concentration on a daily basis.  He had 
flashbacks and nightmares related to seeing his fellow 
paratroopers die.  He continued to be depressed and was 
taking Thorazine for his emotions.  He was isolative and did 
not like to be around people.  He last worked in 
approximately 1990.  Dr. Tripi provided her professional 
opinion that the veteran was not a viable rehabilitation 
candidate.  She stated that she did not feel that the veteran 
"could sustain substantial, gainful work activity on a 
competitive basis due to his service connected impairments."  
She also stated that the veteran was "unemployable 
considering the severity and frequency of his symptoms."

The report of a VA psychiatric examination in February 1997 
indicates that the veteran continued to be treated in the 
outpatient clinic in Grand Rapids for both his emotional and 
physical disorders.  He was taking two potent, psychotropic 
medications, Thorazine and Navane.  The veteran reported that 
he had been ruminating about suicide, but had not taken any 
action to implement those ideas.  He indicated that he lived 
with a friend and two of his sons.  The veteran reported that 
he continued to be irritable, argumentative, angry and had 
outbursts of anger without undue or appropriate provocation.  
He reported recurrent dreams and guilt feelings regarding the 
parachuting accident during service.  The examiner had 
conducted the October 1996 examination and found the 
veteran's demeanor more subdued than on the prior VA 
examination, which the veteran attributed to the fact that he 
had taken some pills shortly before this examination.  
However, the examiner noted that the veteran's face had an 
anxious, anguished expression on it.  The diagnosis was PTSD.  
The examiner assigned a GAF score of 40.

The veteran and a friend testified at a hearing in April 1997 
before a hearing officer at the RO.  The veteran's friend 
stated that the veteran's memory had been impaired for quite 
a while.  The veteran testified that he had guilt feelings 
over having survived the parachuting accident and had 
nightmares and intrusive thoughts about this incident on a 
daily basis.  According to the veteran, it bothered him to 
hear a plane going overhead.  The veteran testified that he 
did not like to be around people and that he stayed at home 
most of the time.  He also stated that he could not 
concentrate on things and had outbursts of anger.  He also 
testified that he thought people were watching him.

VA outpatient treatment records dated from October 1994 to 
August 1997 demonstrate that the veteran attended group 
therapy on a fairly regular basis from January 1995 to June 
1997.  The other records concern treatment for his physical 
disorders.  A VA treatment record dated January 10, 1998, 
reflects a diagnosis of PTSD with severe social and 
occupational impairment.  The GAF score was 40.

Another personal hearing was conducted in March 1998 before a 
hearing officer at the RO.  The veteran testified that he had 
trouble getting along with people.  He stated that he had 
dreams and nightmares about his military experiences.  He 
reported the airplane accident in which four of his buddies 
were killed and his parachute was cut, resulting in his 
injuries.  He stated that he had trouble sleeping, had daily 
outbursts of anger, attacked people who got in his way, and 
did not like to be around people.

The veteran was hospitalized from March 23 to April 24, 1998, 
in the Stress Disorder Treatment Unit of a VA facility for 
complaints of PTSD problems, such as nightmares and intrusive 
thoughts of his experiences in the Dominican Republic.  He 
claimed that he had nightmares of parachute accident and 
incoming mortar sounds, increased profuse perspiration and 
shaking, and did not like places or movies with similar 
scenes as in the Dominican Republic.  He reported feeling 
that people on the street were watching him and would do 
something to him.  He complained of depression with 
accompanying sleep problem, decreased energy level, and poor 
interaction with people.  A mental status examination 
revealed an alert, oriented times three, male who was 
cooperative, mesomorphic, and adequately dressed.  He had 
decreased range, increased intensity of affect, and depressed 
mood.  There were no abnormal movements.  He had a normal 
rate and rhythm of speech.  There were no suicidal or 
homicidal ideations or plans on admission.  He denied current 
auditory or visual hallucinations.  He had positive ideas of 
reference.  The veteran was seen in individual and group 
psychotherapy.  He did not manifest any evidence of a 
psychosis during the hospitalization, although he continued 
to complain of PTSD problems.

At a VA psychiatric examination in May 1998, the veteran 
reported his experiences during service.  The veteran 
reported that since 1965 he had been suffering from 
flashbacks, bad dreams, disturbed sleep, irritability and 
intrusive thoughts with anger directed towards anyone who 
would interfere with his space.  He admitted that anybody who 
messed up with him was liable to be hurt.  He admitted that 
he was very violent.  The examination revealed that the 
veteran was in contact, clean in appearance, cooperative and 
responsive.  He had difficulty relating the inservice 
incident pertaining to the airplane accident and he cried the 
whole time.  The veteran reported that he had did not get 
along with his siblings because they considered him 
"crazy."  He had been married three times and had had 
several relationships, but all of them failed.  He has seven 
children and claims that none of them want to see him.  He 
has no friends except for one woman who has been patient with 
him but cannot live with him.  He denied delusions and 
hallucinations.  His behavior at the time of the examination 
seemed to be appropriate.  He denied suicidal thought, 
although some homicidal thoughts were persistent.  He 
admitted that he was able to maintain minimal personal 
hygiene and activities of daily living.  He was oriented to 
three spheres, had some memory impairment.  His speech was 
relevant and logical.  No panic attack was mentioned or 
noted.  He was depressed, hardly smiling.  His sleep was 
markedly impaired and he reported that at times he was afraid 
to fall asleep because the bad dreams would appear.  The 
diagnosis was PTSD based on trauma experienced while in the 
military, persistent nightmares, flashbacks, isolation, 
intrusive thoughts, sleep disturbance, inability to adjust 
outside for interpersonal relationships, depressed moods with 
hostility, aggressive and threatening attitude and behavior.  
The GAF score assigned was 48.

The veteran and a friend testified before the undersigned 
Board member via a videoconference hearing in February 1999.  
The veteran testified that he had nightmares two to four 
times a week of his military experiences.  He stated that he 
had guilt feelings.  Planes flying overhead reminded him of 
events when he was a paratrooper.  When he became angry, he 
assaulted people.  He stayed in his room most of the time.  
He did not have any hobbies, could not concentrate, and had 
not worked since sometime between 1988 and 1990.  He was 
taking medications to calm him down.  The veteran testified 
that he was unemployed because he could not deal with people.  
He stated that he did not think that he would be able to work 
again.  The veteran's friend testified that she had known the 
veteran about five years.  He was violent with others but not 
with her.  He had to sit with his back to the wall and did 
not like anyone walking behind him.  He stayed in his room 
most of the time.  She testified that she had observed some 
of his nightmares, in which he would wake up screaming, 
hollering, pounding and sweating.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1998).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

Effective November 7, 1996, VA amended the schedular criteria 
for evaluating mental disorders.  Where a law or regulation 
changes after a claim has been filed, but before the 
administrative appeal process has been concluded, the version 
most favorable to an appellant applies.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Under the former criteria for evaluating PTSD, a 30 percent 
disability rating is warranted when the ability to establish 
or maintain effective or favorable relationships with people 
is definitely impaired, and the reliability, flexibility and 
efficiency levels are so reduced as to result in definite 
industrial impairment.  A 50 percent disability rating is 
assigned when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired.  By reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  A 70 
percent evaluation for PTSD is warranted where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation is warranted (1) when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; (2) where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or (3) 
where the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

The evidence demonstrates that the veteran's service-
connected PTSD results in his isolation from people, 
including family members.  He has intrusive thoughts and 
nightmares related to his service stressors.  Depression has 
been repeatedly noted.  Due to his explosive anger, there 
appears to be a persistent danger of hurting others.  In 
addition, he has memory loss and lack of concentration.  
Recent GAF scores were as low as 40.  The record reflects 
that he has been unemployed for a number of years.  In the 
Board's judgment, the evidence establishes that the veteran 
is demonstrably unable to obtain and retain substantially 
gainful employment due to his PTSD.  Therefore, he meets the 
former criteria for a 100 percent evaluation and the amended 
criteria need not be considered.  


ORDER

A 100 percent rating for PTSD is granted, subject to the laws 
and regulations governing the payment of monetary awards.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

